MEMORANDUM OPINION
                                       No. 04-12-00609-CR

                                      David CHAVARRIA,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR3220
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: October 17, 2012

MOTION TO DISMISS GRANTED, DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                     PER CURIAM


DO NOT PUBLISH